DETAILED ACTION
1.	This Office action is responsive to the Patent Board Decision rendered October 1, 2021. The present application is being examined under the pre-AIA  first to invent provisions. Claims 21, 24, 28, 31, 33, 35, 36, 39, 42, and 43 are currently pending.

§ 1.198 Reopening After Board Decision
2.	When a decision by the Board of Patent Appeals and Interferences on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114 or § 41.50 of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.
The examiner has specific knowledge of the existence of particular references that indicate non-patentability of the appealed claims. Therefore, prosecution is re-opened, and a new art rejection on the merits is presented below. See MPEP 1214.04.
A Technology Center Director has authorized re-opening prosecution under 37 CFR 1.198 for the purpose of entering the new rejection.

/JAMES A KRAMER/ Director, Art Unit 2400                                                                                                                                                                                            

Claim Interpretation
3.	The Examiner respectfully notes that claims 21, 24, 35, 39, and 42 include contingent limitations in a method. See MPEP 2111.04 II: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21, 24, 28, 31, 33, 35, 36, 39, 42, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-18, 21, and 22, respectively, of copending Application No. 16/994108. Claims 21, 24, 28, 31, 33, 35, 36, 39, 42, and 43 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, and 14-24, respectively, of copending Application No. 16/994056. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, (KR) Application No. 10-2010-0080772, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The claimed power detection “of each of one or more symbols in a subframe” and/or the respective determination (claim 21 lines 3-13) are not adequately supported (note figures 2B, 3, and 4) are not present in the prior-filed application.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


8.	Claims 21, 28, and all dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and/or the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to: (1) reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention; and/or (2) enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Particularly, the limitation of “detecting… power of each of one or more symbols in a subframe” (claim 1, lines 3-4) fails to comply in this regard1.

Claim Rejections - 35 USC § 102 & § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to 

14.	Claims 21, 24, 28, 31, 33, 35, 36, 39, 42, and 43 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by U.S. Publication No. 2011/0317606 (hereinafter “Österling`606”) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Österling`606, in view of U.S. Publication No. 2008/0225816 (hereinafter “Österling`816”), and/or U.S. Publication No. 2007/0037593 (hereinafter “Österling`593”)2.

Regarding claims 21 and 28: Österling`606 discloses a method for controlling a power amplifier of a base station in a wireless communication system, the method comprising: 
detecting, at a radio frequency (RF) unit of the base station, power of each of one or more symbols in a subframe (See, e.g., figure 3 and [0039]); 
determining, at the RF unit, whether each of the one or more symbols includes user data based on a result of the detection (See, e.g., [0030]-[0040]; note determination of user data); 
when a first symbol of the one or more symbols does not include the user data, controlling, at the RF unit, to turn off a bias of the power amplifier for a duration of the first symbol in the subframe; and when a second symbol of the one or more symbols includes the user data, controlling, at the RF unit, to turn on the bias of the power amplifier for a duration of the second symbol (See, e.g., [0030]-[0040]; note turning PA on/off per symbol).
(See, e.g., [0030]-[0039].); and/or (2) the power of the digital data of each symbol is detected at the RF unit (i.e. RE 315)3. To the extent Österling`606 does not inherently teach this detecting step, Österling`816 nevertheless teaches a control and management service access point within the Radio Equipment (RE) (See, e.g., figure 4.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the control functionality described within the REC 305 of Österling`606, within the RE 14 of Österling`816, in order to distribute processing demands.
Alternatively or additionally, Österling`593 teaches this feature (See, e.g., [0016]-[0019]; note O&M redundancy and/or data link embedded power measurement results. See, e.g., [0018]; measurements corresponding to a result embedded in the data link are performed at the receiving part of the interface.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Österling`593, such as the interfacing functionality, within the system of Österling`606 or Österling`606 modified by Österling`816, in order to add redundancy.
The rationale set forth above regarding the method of claim 21 is applicable to the base station of claim 28.

Regarding claims 24, 31, 33, 39, 42, and 43: Österling`606 modified by Österling`816 and/or Österling`593 further teaches identifying a position of the first symbol including no user data; and identifying a length of the second symbol including user data (See, e.g., Österling`606: [0030]-[0039]; note the durations are identified. See also Österling`816: [0043]-[0048]; note mgmt. functionality. See also Österling`593: [0019]). The motivation for modification set forth above regarding claim 21 is applicable to claims 39 and 42.
The rationale set forth above regarding the method of claims 24 is applicable to the methods and base stations of claims 31, 33, 39, 42, and 43, respectively.

Regarding claims 35 and 36: Österling`606 modified by Österling`816 and/or Österling`593 further teaches wherein the determining of whether each of the symbols includes the user data comprises identifying the first symbol including the user data based on a signal of a radio frequency (RF) unit (See, e.g., (See, e.g., Österling`606: [0030]-[0039]; Österling`816: [0043]-[0048]; Österling`593: [0016]-[0019]). The motivation for modification set forth above regarding claim 21 is applicable to claim 35.
The rationale set forth above regarding the method of claim 35 is applicable to the base station of claim 36.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This point was discussed between the Examiner and Applicant’s representative (see the summary for interview held December 23, 2021).
        2 All three references were cited in Applicant’s Information Disclosure Statement submitted December 1, 2021 (cite nos. 12, 14, and 16, respectively).
        3 Note again the summary for interview held December 23, 2021 (referenced in section 8 above).